Title: To George Washington from Abraham Lott, 7 August 1789
From: Lott, Abraham
To: Washington, George



Sir
New York August 7th 1789

Fully convinced that you must be almost overburthened with applications for offices, it is with the greatest reluctance I have prevailed upon myself to become a supplicant also.
The losses I have sustained in support of our glorious revolution must, in some measure, be known to your Excellency—The sufferings I have endured (whether Just or unjust, is not

for me to determine) since the War, must also have reached your ears—It cannot therefore be a matter of surprise that I inform you Sir, that, by means of those two causes, I am at present so much straitned in my circumstances, that it is with the greatest difficulty I can support my family; But have the pleasing satisfaction to add that I am not without hopes of seeing better days, as I can now attend to my private affairs. It will however take some time before I can make my resources productive; and as my Son Andrew and family are altogether dependent on, and must be supported by me; and it being, as yet, out of my power to put him in a way to provide for himself & Family; It is with the greatest deference I mention that it will lay me under the deepest and most lasting obligation, if your Excellency will be pleased to confer some office on him, by means of which he may procure a Subsistence, until it shall be in my power more effectually to provide for, & assist him.
Humbly imploring pardon for this intrusion, take the liberty to subscribe myself Your Excellency’s Most obedient, and devoted humble Servant

Abrm Lott

